In a medical malpractice action, defendant appeals from so much of an order of the Supreme Court, Kings County, dated June 13, 1979, as, upon granting his motion to compel plaintiff to comply with his notice for discovery and inspection, limited the production of certain records by stating that "Paragraph V, set forth in pages 1 and 2 of the long island jewish-hillside medical center records be and the same is to be deleted therefrom”. Order reversed insofar as appealed from, with $50 costs and disbursements, the third decretal paragraph is deleted therefrom and it is directed that the portion of the hospital record in question be subject to discovery and inspection. Since the action is based upon a claim of personal injury arising out of medical malpractice, there is no doctor-patient privilege (see Koump v Smith, 25 NY2d 287; Prink v Rockefeller Center, 48 NY2d 309). Moreover, there is relevant matter contained in the portion of the hospital record deleted by Special Term. Mollen, P. J., Titone, Rabin, Gulotta and Gibbons, JJ., concur.